Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1957
                      Lower Tribunal No. F14-20634
                          ________________


                           Armon J. Everett,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Armon J. Everett, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, LOBREE, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Kokal v. State, 901 So. 2d 766, 775 (Fla. 2005); Mills v.

State, 786 So. 2d 547, 549 (Fla. 2001).




                                     2